Citation Nr: 1605659	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-33 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for lumbar strain.

2. Entitlement to an evaluation in excess of 20 percent from March 1, 2007, to December 3, 2009, and in excess of 10 percent from March 1, 2010, for hammertoe deformity, left second toe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to May 1985.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2007, September 2008, July 2009, and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the July 2007 rating decision, the RO denied an evaluation in excess of 10 percent for the Veteran's service-connected lumbar strain disability, and a compensable evaluation for his hammertoe deformity of the left second toe.  In the September 2008 rating decision, the RO increased the Veteran's service-connected lumbar strain to 40 percent, effective March 8, 2007, and granted a temporary evaluation of 100 percent for post-surgical convalescence, from January 26, 2007, to February 28, 2007, and an increase to 10 percent from March 1, 2007, for the Veteran's service-connected hammertoe deformity.  In the July 2009 rating decision, the RO increased the evaluation for the Veteran's hammertoe deformity to 20 percent, effective March 1, 2007.  In the January 2010 rating decision, the RO granted a temporary evaluation of 100 percent for post-surgical convalescence, from December 4, 2009, to February 28, 2010, and an evaluation of 10 percent from March 1, 2010, for the Veteran's service-connected hammertoe deformity.  

The temporary total disability ratings from January 26, 2007, to February 28, 2007, and from December 4, 2009, to February 28, 2010, represent a complete grant of the benefit sought for the time period they encompass.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of the hearing is associated with the claims file.

The Board most recently remanded the claims in July 2014 to obtain Social Security Administration (SSA) records and to schedule the Veteran for new VA examinations to assess the current symptoms of his lumbar strain and to address any neurological symptoms related to his hammertoe deformity.  SSA records were obtained and associated with the claims file in August 2014, and the Veteran underwent a new VA examination for his lumbar strain and hammertoe deformity in August 2014, which addressed the Veteran's neurological symptoms.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1.  For the period from March 1, 2007, the Veteran's low back disability was manifested by subjective complaints of fatigue, stiffness, tenderness, and weakness; objective findings reflected limitation of motion no worse than forward flexion of 30 degrees with pain on motion, and no ankylosis.

2.  For the period from March 1, 2007, to December 4, 2009, the Veteran's hammertoe deformity was manifested by symptoms more closely approximating a moderately severe disability.

3.  For the period from March 1, 2010, the Veteran's hammertoe deformity has been manifested by symptoms more closely approximating a moderately severe disability.



CONCLUSIONS OF LAW

1.  From March 1, 2007, the criteria for an evaluation in excess of 40 percent for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).

2.  From March 1, 2007, to December 4, 2009, the criteria for an evaluation in excess of 20 percent for hammertoe deformity of the left second toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.72, Diagnostic Code 5282-5283 (2015).

3. From March 1, 2010, the criteria for an evaluation of 20 percent, but no higher, for hammertoe deformity of the left second toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.72, Diagnostic Code 5282-5283 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  A letter in March 2007 set out the type of evidence needed to substantiate his claims.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in April 2007, April 2008, March 2009, September 2010, June 2012, April 2014, and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

a. Lumbar Strain

The Veteran's lumbar strain was evaluated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237, and assigned an evaluation of 40 percent disabling, effective from March 8, 2007.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The relevant evidence in this case consists of VA treatment records; VA examinations conducted in April 2007, April 2008, and August 2014; as well as the Veteran's statements.

At his April 2007 VA examination, the Veteran complained of daily low back pain with variable intensity that radiated down his left leg.  He claimed that the pain affected his ability to walk and limited his ability to stand and sit.  He contended that he had three incapacitating episodes in the last 12-month period, and that he suffered from flare-ups approximately every 2 weeks, which could last up to three days.  Range of motion was found to be flexion of 60 degrees, extension of 15 degrees, lateral flexion in each direction of 25 degrees, and lateral rotation in each direction of 20 degrees.  There was pain on motion but no additional limitation of motion with repetition.  There was bilateral paraspinal muscle tenderness, normal motor strength, decreased sensation on the medial aspect of his left foot, and normal deep tendon reflexes.  He had an antalgic gait, primarily limited because of his feet.  A January 2007 x-ray was essentially negative.  See VBMS 04/12/07 VA Examination.

VA treatment records in March 2008 revealed that the Veteran had limited bending of the waist because of low back pain, and that the pain radiated mostly to the left lower extremity.  Deep tendon reflexes were normal for the knees and decreased for bilateral ankles.  On physical examination, his back was nontender, motor strength was normal in all extremities, and sensation was intact and symmetrical with no discernible weakness.  See VBMS 03/20/08 CAPRI, 1, 7.

At his April 2008 VA examination, the Veteran stated that he experienced stiffness and pain that radiated down his left leg and affected his ability to walk.  He denied any incapacitating episodes in the last 12-month period.  He contended he had severe sharp pains that caused him to scream out.  The examiner noted that the Veteran experienced flare-ups and observed that the Veteran used crutches and was in the process of requesting a cane.  The examiner stated that activities of daily living such as sleeping, dressing, bathing, toileting, and food preparation were affected.  Range of motion was found to be flexion of 30 degrees, extension of 0 degrees, lateral flexion in each direction of 10 degrees, and that he was unable to perform lateral rotation.  There was no additional limitation of motion after repetition.  The examiner noted grade 2 moderate spasms with tenderness, normal motor strength and deep tended reflexes, but diminished sensation in the lower left extremities.  After reviewing x-rays of the lumbar spine, the examiner diagnosed him with chronic lumbosacral strain with spasms and thoracic spine anterior wedging deformity.  Further, the examiner commented that the Veteran reported that he experienced radiculopathy, but that he could not confirm his subjective reporting based on the clinical assessment given the fact that there were inconsistencies in the findings and that there was no objective evidence to support a peripheral radiculopathy.  See VBMS 04/01/2008 VA Examination, 5-6. 

VA treatment records in July 2008 reflected that the Veteran was in pain most of the time, which worsened with twisting motions and weight bearing.  The Veteran also reported some urinary leakage.  The lumbar spine was straight on visual inspection and there was no tenderness or muscle spasms on palpation.  Range of motion was slightly decreased due to pain in the left lower back.  Motor functions were intact but left lower extremity sensory perception was decreased to light touch.  The Veteran reported that he had injured his hip in October 2007 in a motor vehicle accident and that he had continued to have radiating pain down his left leg.  See VBMS 09/04/2008 CAPRI, 81, 96.  In August 2008, magnetic resonance imaging (MRI) revealed mild degenerative stenosis with mild compression at the L4-5 level but no other abnormalities to the lumbar spine.  The Veteran also complained of pain in the low back that radiated down to the left sciatic nerve to the left lower extremities.  The VA physician noted that this pain fused together with the pain from his left foot and observed decreased sensation on toes one and three of the left foot and pain from the second toe.  The physician stated that the Veteran had neuropathic pain that was resistant to treatment and that his low back pain "may be functional because of the antalgic gait the [Veteran had] from the pain on the left foot."  See id., 28, 109.

An MRI in January 2009 showed minimal change from the previous imaging.  VA treatment records reflected that the Veteran complained of sciatic pain going down his left lower extremity.  On examination, the VA physician observed that the Veteran used a cane, that deep tendon reflexes were decreased in the bilateral knees and ankles, and that a straight leg raise elicited mild sciatic pain on the left side.  See VBMS 02/09/2010, CAPRI, 56.  An examination in May 2009 noted that the Veteran had injured his lower back in a motor vehicle accident in October 2007, which resulted in low back pain on the left side that affected his ability to sit for prolonged periods of time.  Deep tendon reflexes were normal in the bilateral knees and ankles but the Veteran reported decreased sensation on the dorsum of the left foot.  See VBMS 07/21/2009, CAPRI, 3.  An Electromyography (EMG) in August 2009 found that the bilateral lower extremities were normal.  See VBMS 02/09/2010 CAPRI, 19.

At his July 2010 hearing, the Veteran testified that he experienced radiating pain that started at the swell of the back and went down the side of his leg until the mid-thigh.  He claimed that the pain resulted in numbness if he sat, stood, or walked for too long, and would occasionally result in his legs giving out.  He explained that at first he thought the pain was due to his left foot, but that he realized it was his back when he continued to experience the sensation after his left foot surgery.  He contended that he was most often in a "laid-down position" and that there were days when he had to have help getting out of bed because of the pain.  He contended that he could not perform any bending or squatting and that the pain was interfering with his personal life.  See VBMS 07/15/2010, Hearing Testimony, 3, 6.

X-rays in June 2010 revealed near-total lordosis straightening and multi-level vertebral body marginal osteophytisis.  Disc spacing was within normal limit, and there was minimal wedging in the L2-L5 verbal bodies.  The examiner stated that his impression was multi-level muscle spasm.  See VBMS 08/14/2014, CAPRI, 538.  SSA records in July 2010 reflected forward flexion of 70 degrees and normal extension and lateral flexion.  See VBMS 08/23/2014, 114.  

An MRI scan in June 2011 showed no change when compared to the previous MRI scan of August 2008.  There was mild compression at the L4-5 level due to annular bulging and the remainder of the central spinal canal, and all of the intervertebral nerve root canals were widely patent.  See VBMS 08/14/2014, CAPRI, 534.  

In January 2013, the Veteran reported that he had pain in the lower back that radiated to his bilateral lower extremities, as well as paresthesia in the right thigh.  He contended he had bilateral weakness in his lower extremities but no bowel or bladder incontinence.  See VBMS 08/14/2014, CAPRI, 357.  In July 2014, the Veteran was fitted for a back brace.  See id. at 22.

At his August 2014 VA examination, the Veteran reported that his lower back pain was affecting his lifestyle such that he had to roll out of bed in the morning and was no longer enjoying sexual intercourse.  He described the pain as a "constant pulling achy pain" that radiated down his left leg.  He claimed he could only sit for ten minutes and stand for five minutes before he had to shift positions, and that cortisone injections had been moderately effective in the past.  He denied any bowel or bladder problems.  Range of motion was found to be flexion of 70 degrees with pain at 50 degrees, extension of 15 degrees, right lateral flexion of 25 degrees, left lateral flexion of 20 degrees, and lateral rotation in each direction of 20 degrees.  The Veteran claimed that he could not complete repetition due to pain, although the examiner stated that he observed him sitting at 90 degrees and bending over at 90 degrees to drink from the water fountain.  There as functional loss due to pain on movement; instability of station; disturbance of locomotion; and interference in sitting, standing, and weight bearing.  The examiner found mild radiculopathy of the left lower extremity but no other neurological abnormalities.  There was no pain or tenderness on palpation, no abnormal gait, no muscle spasms, no guarding, and no ankylosis of the spine.

Upon review of the evidence, the Board finds that an evaluation in excess of 40 percent for lumbar strain is not warranted for any portion of the appeal period.  Specifically, the Board notes that neither the VA treatment records nor the VA examinations reflect that the Veteran's lumbar strain disability exhibited unfavorable ankylosis of the entire thoracolumbar spine at any time during the appeal period.  To the contrary, the evidence of record shows that the Veteran had flexion of 60 degrees in April 2007, flexion of 30 degrees in April 2008, flexion of 70 degrees in June 2010, and flexion of 70 degrees with pain at 50 degrees in August 2014.  None of the examiners or physicians reported or diagnosed the Veteran with either favorable or unfavorable ankylosis of the spine.  

Therefore, the Board concludes that while the Veteran clearly experienced an increase in pain, weakness, and fatigue, as well as a decreased range of motion, the evidence of record does not show functional impairment such that an evaluation in excess of 40 percent would be warranted from March 8, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board finds that the 40 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07.  In other words, the functional loss does not most nearly approximate the criteria for the next-higher respective 50 percent evaluation.

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  The record reflects that the Veteran's disability was not manifested by Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).  Specifically, the Board notes that the Veteran was not diagnosed with IVDS, and that an MRI in June 2011 showed that the Veteran's "intervertebral nerve root canals were widely patent."  Likewise, the medical evidence does not reflect that he has incurred incapacitating episodes nor been prescribed bed rest for a period of at least six weeks.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is service connected for radiculopathy of the left lower extremities associated with his lumbar strain, effective from August 2014.  Further, while July 2008 VA treatment records show that the Veteran complained of urinary leakage, he specifically denied experiencing any bowel or bladder problems at his VA examinations.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that a rating in excess of 40 percent for lumbar strain would be warranted at any time during the period on appeal, as the evidence does not show that the Veteran experienced unfavorable ankylosis at any time.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 505.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation in excess 40 percent for a lumbar strain from March 8, 2007, must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237.  

b. Hammertoe of the Left Second Toe

The Veteran's hammertoe deformity was assigned a noncompensable evaluation under 38 C.F.R. § 4.72, Diagnostic Code 5282 from September 9, 2004; a 20 percent evaluation under Diagnostic Code 5283 from March 1, 2007, to December 3, 2009; and a 10 percent evaluation under Diagnostic Code 5283 from March 1, 2010.  The Board also notes for the record that service connection is in effect for metatarsalgia, left third toe associated with hammertoe deformity, left second toe, rated 100 percent disabling per § 4.30 from December 10, 2012, and 10 percent disabling per Diagnostic Code 5279 from March 1, 2013.  Such rating, however, is not in appellate status.

Under Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones, an evaluation of 10 percent disabling is warranted for moderate symptoms, an evaluation of 20 percent is warranted for moderately severe symptoms, and an evaluation of 30 percent is warranted for severe symptoms.  A note following the criteria instructs to assign an evaluation of 40 percent with actual loss of use of the foot. 

The relevant evidence in this case consists of VA treatment records; VA examinations conducted in April 2007, April 2008, March 2009, September 2010, June 2012, April 2014, and August 2014; as well as the Veteran's statements.

VA treatment records in January 2007 revealed that the Veteran complained of pain and tenderness at the second metatarsal space under the second metatarsal toe for the past couple of years after his surgery in 2004.  The physician found that he had fusion in the second toe and that it was "popped up dorsally," with improvement with the use of orthotics.  On examination, the physician noted that the second toe was dorsally dislocated and that there was pain on palpation of the left second interspace, giving the possibility of a Morton's neuroma.  The Veteran underwent surgery in January 2007 to remove the Morton's neuroma and shorten the left second metatarsal.  See VBMS 03/08/2007 CAPRI, 29, 43.  

At his April 2007 VA examination, the Veteran complained of daily pain in both feet, but more on the left than the right, and stated that they were weak and fatigable.  He claimed that he could stand for 15 to 20 minutes and walk a quarter of a mile.  He contended that the pain curtailed his activities of daily living.  On physical examination, the examiner noted scars on the left second, and diffused bony swelling of the joints in both feet.  He observed that the left second toe was fixed in a 10 to 20 degrees of extension and had no movement.  The motion of the left foot did not appear to be painful until the Veteran attempted weight bearing; he was tender over the ball of the foot and avoided placing any weight on that area, and there appeared to be weakness of dorsiflexion.  The Veteran's gait was unsteady and antalgic on the left.  See VBMS 04/12/2007 VA Examination, 3.

VA treatment records in August 2007 reflected complaints of numbness at the top and bottom of the left foot, as well as spasms in the foot.  The physician found that the Veteran responded to pain sensations on the dorsum of the left foot and that the second toe was dorsally subluxed from the second metatarsal head, although this did not appear to bother the Veteran.  See VBMS 03/20/2008 CAPRI, 85.  X-rays in August 2007 showed an orthopedic screw and postsurgical changes involved in the distal aspect of the second metatarsal of the left foot.  See id., 3

At his April 2008 VA examination, the Veteran stated that he had sharp, constant, severe pain with decreased mobility that radiated from his left foot.  He claimed that he experienced daily flare-ups that lasted the entire day, and that his activities of daily living such as sleeping, dressing, bathing, toileting, and food preparation were affected by the pain.  He contended that he could stand for less than five minutes, and walk no more than a few yards.  On physical examination, the examiner noted that there was no painful motion, but there was restricted motion of the left second toe, as it was fixed in extension at 20 degrees.  There was tenderness but no abnormal weight bearing, weakness or instability.  The examiner diagnosed him with hammertoe of the left second toe with favorable ankylosis.  See VBMS 04/01/2008 VA Examination, 1.

X-rays of the left foot in June 2008 revealed a single orthopedic screw in the second metatarsal, hammertoe deformities of the third and fourth digits, and post osteotomy of the fifth proximal phalanx.  In addition, the Veteran complained of bilateral foot pain as well as numbness.  The physician noted that the fourth left toe was sticking up slightly but that the Veteran was independent in his daily living activities, transfers, walking, and stair climbing with a cane.  See VBMS 07/18/2008 CAPRI 20, 67.  In August 2008, the Veteran complained of pain in his second left toe, which seemed to be emanating from the screw in his toe.  On examination, the Veteran had decreased sensation on toes one and three of the left foot, and pain on the second toe when brushing it with cotton.  The physician opined that he had neuropathic pain that was resistant to treatment, as well as low back pain that radiated down his left leg and combined with the foot pain, although the physician believed that the low back pain "may be functional because of the antalgic gait the [Veteran had] from the pain on the left foot."  X-rays of the left foot showed a metallic screw in the distal aspect of the left second metatarsal bone and possible osteotomies at the distal aspect of the proximal phalanx of the second toe.  See VBMS 09/04/2008 CAPRI, 28, 110.

At his March 2009 VA examination, the Veteran complained of daily pain in both feet, and that he wore inserts and special orthopedic shoes to some benefit.  He contended he had limitations standing, walking, climbing, and in his daily living.  He stated that he could stand for five minutes and walk 50 feet on level ground.  The examiner observed that he used a cane and had a limp on the left side; he walked with a moderate degree of pronation of 10 degrees and external rotation bilaterally.  There was pain and restriction on motion of the left forefoot and the toes, particularly the second toe, which demonstrated an apparent fixed deformity in the horizontal plane.  The examiner noted the left second toe deviated upward by 30 degrees and laterally by 20 degrees, which caused it to overlap with the left third toe.  See VBMS 03/06/2009 VA Examination, 1.

In December 2009, the Veteran underwent arthroplasty surgery to remove the screw in his second metatarsal and to lengthen his tendon.  X-ray evidence showed an implanted bone screw in the left second metatarsal and subluxed second metacarpophalangeal joint (MPJ), as well as tailor bunion in the left foot.  See VBMS 01/20/2010 CAPRI, 2.

VA treatment records in January 2010 show that the Veteran suffered from severe foot pain with swelling localized over the left foot.  See VBMS 02/09/2010 CAPRI, 21.  In February 2010, his VA physician opined that the Veteran would likely have residual metatarsalgia from his arthroplasty surgery to correct his hammertoe deformity.  See VBMS 08/05/2010 CAPRI, 17.  In May 2010, his VA physician noted that the surgery was healing well but that the Veteran still had residual swelling and electric "shock-like" sensations.  See VBMS 08/05/2010 CAPRI, 14.  X-rays in May 2010 showed near total amputation of the second metatarsal head with placement of what appeared to be a silastic implant.  The radiologist found that there was a mild hammertoe deformity in the left second toe.  See VBMS 08/14/2014 CAPRI, 540.  In June 2010, the Veteran complained of "shock like" sensations on top of his left foot and ankle for the last year, as well as pain and swelling on the left second metatarsal head.  The physician noted that the left second toe did not "purchase on the ground," and diagnosed the Veteran with metatarsalgia.  The physician opined that the Veteran had chronic metatarsalgia, which had not been alleviated by surgery, and that he believed that the Veteran's disability would extend indefinitely.  See VBMS 08/05/2010 CAPRI, 13.  X-rays in June 2010 noted evidence of arthroplasty at the left second metatarsophalangeal joint as well as osteotomy about the proximal interphalangeal joint of the fifth toe.  See VBMS 08/14/2014 CAPRI, 539.

At his July 2010 hearing, the Veteran testified that after his left foot surgery he could no longer walk or stand on his foot for long because the new piece of hardware the doctor had inserted made his foot swell at the bottom of the second left toe, to the point where he was unable to put on his shoes.  See VBMS 07/15/2010 Hearing Testimony, 7.  

SSA records in July 2010 noted thickening in the proximal interphalangeal (PIP) and distal interphalangeal (DIP) joints of second toe in the left foot.  The examiner observed that the Veteran moved with an obvious limp in the left leg.  See VBMS 08/23/2014 SSA Records, 114.

At his September 2010 VA examination, the Veteran stated that he had bilateral cramping that limited his walking to less than 200 yards and his standing to less than 10 minutes.  He contended that his left second toe was fused and that the pain affected his ability to sleep and do chores.  The examiner observed that there was a flexion deformity of the second distal joint fixed at 30 degrees.  He diagnosed the Veteran with bilateral plantar fasciitis, left calcaneal bone spur, and favorable ankylosis of the left second metatarsal phalangeal joint with distal interphalangeal joint flexion deformity due to hammertoes.  See VBMS 09/16/2010 VA Examination.

VA treatment records in September 2010 for a follow-up on the Veteran's surgery for joint replacement of the left second MPJ revealed that the Veteran had paresthesia on the dorsum of his left foot and tenderness on the bottom of his foot, which was most likely due to a compression neuropathy from his surgery.  See VBMS 10/08/210 CAPRI, 5.  In December 2010, the Veteran's VA physician noted that he had had three surgeries to repair his left foot with pins and implants, but that he was still having shooting pain and spasms that were at times unbearable.  The physician opined that the Veteran's condition had reached the point of maximum medical improvement and that he was now permanent and stationary in his disability.  See VBMS 01/12/2011 CAPRI, 1.

X-Rays in December 2012 noted unchanged imaging of the Veteran's post-surgery joint implant at the second MPJ.  See VBMS 08/14/2014 CAPRI, 528.  X-rays in May 2013 noted that the appearance of the second MPJ arthroplasty was unchanged since the findings in December 2012.  See id. at 526.  In September 2013, the Veteran complained that his left foot was dragging and that he had continuing episodes of left foot pain in the metatarsus.  The physician noted that his left foot was weak and diagnosed him with foot drop and metatarsalgia.  See id. at 91.  In September 2013, the physician noted that the Veteran had painful left second and third toes and constantly used his cane as an assistive device.  See VBMS 07/19/2013 Medical Record Government Facility, 1.  In March 2014, the Veteran complained of pain under the second and third metatarsal heads.  See id.at 63.  X-rays in March 2014 revealed bilateral hammertoe deformities as well as mild degenerative changes in both feet.  See id. at 524.

At his April 2014 VA examination for increase of the third metatarsal toe, the VA examiner noted that the Veteran kept the left second and third toes in dorsiflexion while ambulating, which made it difficult to balance.  See VBMS 04/18/2014 C&P Exam.  At his August 2014 VA examination, the Veteran claimed to have pain in his foot at all times with no flare-ups.  He stated that he could not walk or stand for longer than 3 to 5 minutes.  The examiner noted that he kept his left second and third toes in dorsiflexion while ambulating and had difficulty balancing.  There was objective pain on motion and functional loss due to pain on movement, pain on weight bearing and non-weight-bearing, and instability of station.  He noted that sensation to pinprick, vibration, and proprioception was intact in the second toe, and that there was no nueritis, paralysis or neuralgia.  See VBMS 08/23/2014 C&P Exam, 11.

Upon review of the evidence, the Board finds that an evaluation in excess of 20 percent from March 1, 2007, to December 3, 2009, is not warranted.  Further, the Board finds that an evaluation of 20 percent, but no higher, from March 1, 2010, is warranted. 

In connection with the time period from March 1, 2007, to December 3, 2009, the Board finds that the Veteran's symptoms more closely approximated moderately serve metatarsal malunion or nonunion.  The Board notes that the evidence shows that the Veteran was diagnosed with fusion of the left PIP in the second toe and Morton's neuroma, for which the Veteran underwent surgery in January 2007.  After his surgery, the Veteran contended that he experienced daily pain that radiated from his foot and up his left leg, and his physician hypothesized that the pain could be coming from the implanted screw in his second left metatarsal.  The Veteran claimed that he could not stand for longer than 5 minutes and walk for more than a few yards due to the pain, and that he used a cane or crutches on a regular basis.  The VA examiners observed that his second toe was fixed in favorable ankylosis at an upward extension of 30 degrees and deviated laterally by 20 degrees, resulting in an overlap with the Veteran's left third toe.  Further, VA examiners noted that the Veteran had tenderness and numbness at the top and bottom of his left foot, difficulty weight bearing, and that he walked with pronation of 10 degrees and bilateral external rotation.  However, VA physicians noted on several occasions that the Veteran was independent and could perform activities of daily living such as walking, transfers, and standing with the use of his cane.  Further, x-rays revealed the metallic screw inserted during the January 2007 surgery but no other abnormalities.  Therefore, the Board does not find that the Veteran's hammertoe of the left second toe resulted in impairment that would warrant a 30 percent evaluation.

Next, the Board finds that an evaluation of 20 percent, but no higher, is warranted for the time period from March 1, 2010.  The evidence shows that while the Veteran was healing well from his December 2009 surgery, which removed the metal screw and resulted in a near total amputation of the left second metatarsal head, VA treatment records reveal that he experienced residual metatarsalgia from the surgery.  Specifically, the Veteran claimed that his foot swelled and that he experienced "shock-like" symptoms, which his VA physician attributed to compression neuropathy from his surgery.  In addition, the Veteran contended that he could not stand or walk for more than 3 to 5 minutes due to pain.  VA examiners noted that his second left toe could not "purchase on the ground," and his physician found that his metatarsalgia was not alleviated by the surgery and that the disability was likely to extend indefinitely.  The physician opined that the Veteran's condition had reached the point of maximum medical improvement and that he was now permanent and stationary in his disability.  Further, VA examiners noted that he kept his second toe in flexion at 30 degrees, which resulted in favorable ankylosis, and that his second and third toes were in dorsiflexion when walking.  However, the evidence reveals that the Veteran was able to complete activities of daily living with the assistance of his cane, and x-rays show that the Veteran's hammertoe deformity remained unchanged since his December 2009 surgery.  Therefore, the Board finds that the Veteran's hammertoe of the left second toe resulted in impairment that would warrant a 20 percent evaluation, but no higher, from March 1, 2010.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 20 percent for a left second hammertoe deformity from March 1, 2007, to December 3, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.72, Diagnostic Codes 5283.  Further, the Board finds that an evaluation of 20 percent, but no higher, for a left second hammertoe deformity from March 1, 2010, is warranted.  Id.

c. Extraschedular and TDIU

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of thoracolumbar spine disabilities and foot disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's thoracolumbar spine disability and foot disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Although entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all ratings, there is no evidence of unemployability in this case; and TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar strain is denied.

Entitlement to an evaluation in excess of 20 percent from March 1, 2007, to December 3, 2009, for hammertoe deformity, left second toe, is denied.

Entitlement to an evaluation of 20 percent from March 1, 2010, for hammertoe deformity, left second toe, is granted.



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


